                                                                          CLERK'S OFFICE U.S. DIST. COURT
                                                                                 AT ROANOKE, VA
                                                                                      FILED

                                                                                 FEB 0 5 2019
                     IN THE UNITED STATES DISTRICT COURT JU~: UDL
                     FOR THE WESTERN DISTRICT OF VIRGINIABY: t..f    EY. CLERK
                             ROANOKE DIVISION                DEPUTY CL


   CUUffiNCEEDWARD                         )
   WHITAKER, on behalf of himself          )
   and as Administrator of the Estate      )      Case No. 7:17-cv-00055
   of Shannon Marie Whitaker,              )
   deceased,                               )
                                           )
        Plaintiff,                         )
                                           )
   v.                     )
                          )
   HYUNDAI MOTOR COMPANY, )                       By:   Michael F. Urbanski
   et al.,                )                       Chief United States District Judge
                          )
           Defendants.    )

                                          ORDER

        Plaintiff Clarence Edward Whitaker (''Whitaker") flled his Motion in Limine No.2 to

Prohibit the Defendants from Making a Reference of Any Kind or Nature to Their Claim

that they Cannot be held Liable Because They are not the Manufacturer or Distributor of the

Subject Vehicle on January 25, 2019. ECF No. 160. Defendants Hyundai Motor Company

and Hyundai Motor America, Inc. ("Defendants") responded on February 1, 2019. ECF No.

194.

        Whitaker argues that this matter was previously decided by the court's Order of

October 10, 2018, in which the court cited to Bilenky v. Ryobi Techs., Inc., F. Supp. 3d 661,

671-72 (E.D. Va. 2015) and noted that the Fourth Circuit has applied "the apparent

manufacturer doctrine where entities put out products as their own." Defendants respond

that Virginia has never adopted the apparent manufacturer doctrine and that Bilenky v.
Ryobi Technologies, Inc., 666 Fed. App'x 271 (4th Cir. 2016) 1 did not so hold. Instead,

Bilenky described the doctrine in passing without any relevant holding. Besides which,

Bilenky's description of the doctrine "is flatly wrong" because it "mis-cited and

misconstrued actual precedent."

         The court disagrees with Defendants' account ofBilenky. 666 Fed. App'x 271 at 274.

In its opinion, the Fourth Circuit stated explicitly:

                  In Virginia, a plaintiff can impose liability on a manufacturer or
                  seller of a defective product if the product is unreasonably
                  dangerous for its ordinary or reasonably foreseeable use and the
                  unreasonably dangerous condition existed when the product
                  'left the defendant's hands.' [citations omitted] Pursuant to the
                  apparent manufacturer doctrine, an entity holding itself out as
                  the manufacturer may be subject to the same liability as the
                  actual manufacturer.

The court cited to Swift & Co. v. Blackwell, 84 F.2d 130, 132 (4th Cir. 1936) for its

explanation of the apparent manufacturer doctrine. 2 Defendants argue that Swift was

decided under facts and law different from these and never once uses the term "apparent

manufacturer," but this does not alter the description of a doctrine that later came to be

referred to as the apparent manufacturer doctrine and the end result that a seller who sold a


1 In this opinion, the Fourth Circuit affirms the lower court opinion cited by Whitaker in his brief in support of the

motion.
2 In Swift, the court stated:

                    One who puts out as his own product chattels made by others is under a duty to
                    exercise care, proportionate to the danger involved in the use of the chattels if
                    improperly m ade, to secure the adoption of a proper formula or plan and the use
                    of safe materials and to inspect the chattel when made. But he does not escape
                    liability by so doing. By putting a chattel out as his own product, he causes it to be
                    used in reliance upon his care in making it. Therefore, he is liable if, because of
                    some negligence in its fabrication or through lack of proper inspection during the
                    process of manufacture, the article is in a dangerous defective condition which the
                    vendor could not discover after it was delivered to him.
Id. at 132. That the case dealt with cans of milk rather than cars or that the case was decided before the privity
requirement was abolished does not alter the above language or its application to later cases in Virginia and the Fourth
Circuit. See Carney v. Sears. Roebuck & Co., 309 F .2d 300,304 (4th Cir. 1962) ("Therefore, the basic test is whether or
not the vendee reasonably believed in and relied upon the vendor's apparent manufacture of the product.").

                                                              2
product as his own could be held liable for the harm it caused. See id. at 132. ("But in our

opinion, the average reader would certainly conclude from a perusal of the label that the

goods in the can were the product of Swift & Co.").

       While the court ruled in its Order of October 10, 2018 that Whitaker had presented

ample evidence for a jury to conclude that Mrs. Whitaker's Hyundai Santa Fe ("the vehicle")

was sold under the Hyundai trade name, the Order was addressing Defendants' motion for

summary judgment. The ruling meant only that Whitaker had presented enough information

to avoid dismissal under Rule 56. This issue belongs to the jury and hasn't been decided.

Granting Whitaker's motion would essentially amount to granting partial summary judgment

to Whitaker on this issue. The court therefore DENIES the motion. Defendants may

present evidence to the jury on this issue.

       It is SO ORDE RED.

                                              Entered:    ();;;_Ia   s/2-.-0 r
                                                                             I


                                        #I '1'1~ f. ~~
                                              Michael F. U~
                                              Chief United States District Judge




                                                  3
